February 27, 2009


Mr. James L. Drought
Drought Drought & Bobbitt LLP
112 East Pecan St., Suite 2900
San Antonio, TX 78205
Mr. Jesse R. Castillo
Castillo Snyder, P.C.
300 Convent Street, Suite 1020
San Antonio, TX 78205

RE:   Case Number:  08-0405
      Court of Appeals Number:  04-07-00482-CV
      Trial Court Number:  1999-CI-11287

Style:      RETAMCO OPERATING, INC.
      v.
      DOUGLAS B. MCCALLUM, LLC

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Keith E. Hottle    |
|   |Ms. Margaret G.        |
|   |Montemayor             |